433 F.2d 450
FWG CORPORATION and Dyson-Kissner Corporation, Northwest Automatic Products Division, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 19964.
United States Court of Appeals, Eighth Circuit.
October 16, 1970.

Nancy M. Sherman, Atty., N. L. R. B., for respondent; and Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Kenneth Pearlman, Atty., N. L. R. B. on the brief.
Harold D. Field, Jr., Minneapolis, Minn., for petitioners, and filed briefs.
Before MATTHES, Chief Judge, HEANEY, Circuit Judge, and VAN PELT, District Judge.
PER CURIAM.


1
This case is before the Court on the petition of the company to review and on the National Labor Relations Board's cross-application to enforce an order of the Board issued on September 24, 1969. The Board's decision and order is reported at 178 N.L.R.B. No. 99, 72 LRRM 1365 (1969).


2
We have carefully reviewed the record and briefs and find that there is substantial evidence on the record as a whole to support the Board's finding that the company violated Section 8(a) (1) and (3) of the National Labor Relations Act by denying reemployment to two employees, Lois Nalezny and Geraldine Sodman, because of their Union activity. We, thus, enforce the Board's order insofar as it affects them.


3
We are not convinced, however, that the record as a whole supports the Board's finding that the company violated Section 8(a) (1) of the Act by "accusing" employee Melvin Kotula of instigating the Union organizing campaign. In our view, the employer's statement to Kotula contained no threat of reprisal or promise of benefit and was thus protected under Section 8(c) of the Act.


4
We remand to the Board for action consistent with this opinion.